From the supplemental transcript filed in connection with the State's motion for rehearing, it is made to appear that in copying the indictment in the transcript the clerk, by inadvertance, omitted the word "fraudulently" which was, in fact, embraced in the indictment. The record, as corrected, eliminates the fault upon which the order reversing the case and ordering a dismissal was based. From the corrected record it is shown that the indictment in appropriate language charged that the appellant did "unlawfully and fraudulently take one head of cattle," etc.
No bills of exception are found in the record.
The contention is made that the proof fails to support the allegation in the indictment that the property was in the possession of Dr. A. Carmichael. Reference is made to the opinion in the case of Haney v. State, 117 Tex. Crim. 560,36 S.W.2d 1033, (delivered Feb. 25, 1931) for a discussion of the question. The testimony touching the matter of variance is the same as that set forth in the opinion last mentioned.
The State's motion for rehearing is granted, the judgment of reversal and order of dismissal are set aside, and the judgment of the trial court is now affirmed.
Granted.